Citation Nr: 0402772	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The issue of entitlement to service connection for a low back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


FINDING OF FACT

The veteran is not shown to have hepatitis C that is 
etiologically related to active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claim was filed in May 2001 and 
remains pending.  The United States Court of Appeals for 
Veterans Claims (the Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the United States Supreme Court's and the Federal Circuit 
Court's binding authority.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In November 2001 and January 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

In this case, the November 2001 and January 2002 letters 
requested responses within 30 and 60 days respectively.  At 
the same time, however, more than one year has now passed 
since those notifications were provided.  Additional evidence 
was submitted in support of the veteran's claim after the 30 
and 60 day periods had expired and there is no evidence that 
he was mislead by the time period stated.  Accordingly, the 
Board considers the duty to notify has been met.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as have private medical reports. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private medical reports; and a VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that he has hepatitis C that was 
incurred during active service.  He asserts that he developed 
hepatitis C as a result of a blood transfusion received 
during an in-service hospitalization for pneumonia.  As such, 
he has filed a claim of entitlement to service connection for 
the disorder.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

Following a review of the medical evidence of record, the 
Board finds that a preponderance of the evidence against the 
veteran's claim and service connection is therefore not 
warranted.  The veteran's service medical records contain no 
complaints, treatment, or diagnosis of hepatitis C occurring 
during active service.  In September 1971, the veteran was 
hospitalized for bacterial pneumonia.  The report indicated 
that the veteran had a normal blood count and there is no 
evidence that he underwent any blood transfusions at that 
time.  

Following service, in November 1999, a pathology report noted 
that the veteran had chronic hepatitis C with moderate 
activity and periportal fibrosis.  In January 2000, R.C.K., 
M.D., stated that the veteran suffered from chronic active 
hepatitis C.  He indicated that the diagnosis was confirmed 
by a liver biopsy and positive testing.  Dr. K. did not 
comment on the etiology of the veteran's hepatitis C.  The 
veteran was again diagnosed with hepatitis C in May 2000 by 
A.H., M.D.  Dr. H. did not offer any comments as to the 
etiology of the veteran's disorder.

At his September 2002 VA examination, the veteran reported 
that he had received a blood transfusion during an in-service 
hospitalization for pneumonia.  He asserted his belief that 
he had become infected with hepatitis C at that time.  It was 
also noted that the veteran had a history of unprotected 
sexual activity and had used intravenous drugs during active 
service and after separation.  He also reported getting a 
tattoo at the age of 16.  Following a review of the claims 
folder, the examiner commented that the veteran's 1971 
hospitalization report did not show that a blood transfusion 
had occurred and noted that the veteran had a normal blood 
count.  Following a physical examination, the examiner 
indicated that there was neither hepatitis C nor liver 
disease that could be found. 

The Board notes that in January 2002, the veteran was issued 
a letter noting the risk factors recognized by the medical 
community for hepatitis C: organ transplant before 1992; 
transfusions of blood or blood products before 1992; 
hemodialysis; accidental exposure to blood by health care 
workers; intravenous drug use or intranasal cocaine use; high 
risk sexual activity; and other direct percutaneous exposure 
to blood such as by tattooing, body piercing, acupuncture 
with non-sterile needles, and shared toothbrushes or shaving 
razors.  The veteran did not respond to the January 2002 
letter.  However, in September 2002, he asserted his belief 
that his diagnosed hepatitis C was incurred during active 
service when he received a blood transfusion and "35 shots" 
during an in-service hospitalization for pneumonia.  A May 
2003 statement from the veteran's representative also notes 
the veteran's belief he incurred the disability at that time.  
The veteran has not identified any additional risk factors 
that may be associated with his diagnosed hepatitis C.  

Despite the veteran's assertions, there is no medical 
evidence of record linking the veteran's diagnosed hepatitis 
C to active service.  While the evidence reflects that the 
veteran has been diagnosed with hepatitis C in recent years, 
there is no evidence that he had hepatitis C during active 
service.  Further, a medical nexus opinion linking any 
current hepatitis C to active service is missing.  Moreover, 
none of the veteran's physicians has offered any opinion at 
all as to the etiology of the veteran's hepatitis C.  Absent 
such an opinion, service connection may not be established 
and the veteran's claim must be denied.  

To the extent that the veteran contends that he has hepatitis 
C that is related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for hepatitis C is warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.


ORDER

Service connection for hepatitis C is denied. 



REMAND

The Board has determined that additional development is 
necessary for the issue of entitlement to service connection 
for a low back disorder. 

The veteran's service medical records reflect that the April 
1970 Report of Medical History, conducted at induction, noted 
that the veteran had had "back trouble" described as "back 
pain."  In July 1970 the veteran was diagnosed as having 
chronic prostatitis and low back syndrome, and he was 
referred for an orthopedic consultation for the back pain 
which the examiner described did not emanate from the 
prostate.  When seen in September 1970, the veteran gave a 
two year history of back pain as well as chronic prostatitis 
and the veteran was diagnosed as having chronic low back 
pain.  Also during service, in August 1970, the veteran 
stated that he had been hospitalized in the prior 5 years for 
both chronic prostate trouble and back pain.  In December 
1970, the veteran stated that he had been previously 
hospitalized for back trouble and stated that he had been 
advised by a family doctor and specialist to quit a job, or 
change to a less strenuous job, due to back trouble.  He 
further asserted that he had been under a doctor's care when 
he had been drafted into active service.  On orthopedic 
consultation in December 1970, the examiner determined that 
the veteran had back pain of undetermined etiology that had 
existed prior to service.  The veteran was placed on 
permanent profile in December 1970 for back pain.  Following 
a review of the record, the Board notes that there are a few 
preservice records from Ingalls Memorial Hospital dated in 
November 1964 and in August 1969; however, such records do 
not appear to be complete.  The RO is requested to obtain, 
with the veteran's assistance, all preservice records 
relating to treatment for low back pain.   

A review of the claims folder also reveals that in August 
2003, treatment records from South Suburban Hospital were 
received at the RO in support of the veteran's claim for 
service connection for a low back disorder.  In addition, a 
medical opinion from M.C., M.D., was received at the RO in 
September 2003.  Dr. C. opined that the veteran's current 
back disorder was caused by an injury occurring during active 
service.  Those documents are associated with the claims 
file.  However, it does not appear that the veteran's has 
waived initial RO consideration of such evidence and these 
documents have not been considered by the RO in the 
adjudication of the veteran's claim.  As such, the file must 
be returned to the RO for an adjudication of the claim to 
include all the medical evidence of record.   

Finally, the Board notes that the veteran was afforded a VA 
examination in September 2002.  Following examination and 
review of the veteran's claims folder, the examiner concluded 
that the veteran's preexistent back condition was not 
aggravated by service beyond its natural progression.  The 
examiner indicated that the veteran's lumbar spine disc 
disease existed prior to the veteran's military service.  
Upon the receipt of the additional evidence as requested 
above, the RO should return the claims folder to that 
examiner, if available, for a review of all of the evidence 
of record and additional medical opinion.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all health care 
providers that treated him for a low back 
disorder prior to June 1970.  The RO 
should obtain records from each health 
care provider the veteran identifies 
including Ingalls Memorial Hospital and 
associate any records obtained with the 
veteran's claims folder.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  Contact the Social Security 
Administration and request copies of the 
evidence relied upon by that agency to 
determine that the veteran was disabled, 
beginning April 1998.  

3.  After a review of the above records, 
the RO should send the claims folder back 
to the September 2002 VA examiner, if 
available, and request the examiner to 
review all relevant evidence of record 
and particularly that evidence added to 
the record since his last review and 
opine whether it is at least as likely as 
not that the veteran's low back disorder 
is etiologically related to his military 
service.  The examiner is specifically 
requested to indicate which evidence, if 
any, indicates that the veteran had a 
back disorder that preexisted his 
military service.  He should be asked 
whether any preexisting back disorder 
increased in severity in service, and if 
so, whether such increase was due to the 
natural progress of the disorder (as 
opposed to a permanent aggravation of the 
underlying disorder in service).  If the 
examiner concludes that the veteran does 
not have a back disorder that preexisted 
his military service, then the examiner 
should indicate whether the veteran's 
current low back disorder is otherwise 
etiologically related to the veteran's 
military service.  If the September 2002 
examiner is not available, the claims 
folder should be referred to another 
suitably qualified examiner who should be 
asked to review the veteran's claims 
folder and respond to the above 
questions.  The RO should request that 
the examiner provide a rationale for the 
opinions expressed. 

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the March 
2003 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



